Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 07/26/2022.   The changes and remarks disclosed therein were considered.
	An amendment of the specification and claims 13 and 18 has been amended.  Claims 1-22 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 07/26/2022 with respected to the rejection of Hedenig Ursula have been fully considered and are persuasive (see pages 10-11 of an amendment filed 07/26/22).  The rejection of Hedenig Ursula has been withdrawn.
Allowable Subject Matter
3.	Claims 1-22 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Hedenig Ursula, Matsumura Tamio and Mischitz Martin taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “forming modified zones in material of at least a partial thickness of a semiconductor wafer inwardly of and adjacent to a peripheral edge thereof; and contacting the semiconductor wafer between the modified zones and the peripheral edge of the semiconductor wafer with a blade to remove material of the semiconductor wafer to substantially the at least a partial thickness” in a method as claimed in the independent claim 1.  Claims 2-11 are also allowed because of their dependency on claim 1; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “forming a trench in semiconductor material of a wafer inwardly of and adjacent to a peripheral edge thereof, and contacting the wafer between the trench and the peripheral edge of the wafer with a blade to remove semiconductor material to substantially a depth of the trench” in a method as claimed in the independent claim 12.  Claims 13-17 are also allowed because of their dependency on claim 12; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to “a laser tool located above the stage and oriented to direct a laser beam downwardly toward the stage, the laser tool configured for generating a laser beam and adjusting a focal point of the laser beam vertically; 8Serial No. 16/042,597 wherein at least one of the stage is rotatable about a vertical axis or the laser tool is programmable to direct the laser beam in a path radially inwardly of a peripheral edge of a device wafer supported by the stage, another stage configured to receive the one of a device wafer or a carrier wafer having a device wafer mounted thereto thereon and rotatable about a vertical axis; and a vertically movable blade rotatable about a horizontal axis along a radius from the vertical axis of the other stage and positionable over the device wafer or the device wafer mounted on the carrier wafer received on the other stage proximate to and radially inward of an outer periphery thereof” in an apparatus as claimed in the independent claim 18.  Claims 19-22 are also allowed because of their dependency on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571.272.1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHO M LUU/Primary Examiner, Art Unit 2824